Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The response filed on February 7, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawing correction filed October 14, 2020 has been approved.

Claim Objections


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “to enter the first side channel of the first side section” on lines 21-22 of claim 18 render the claims indefinite because it is unclear when the protruding member enters the first side channel.  Also see “that enters the first side channel” on line 4 of claim 24, “that enters into the first side channel” on lines 2-3 of claim 25, “enters the first side section channel” on lines 21-22 of claim 37, and “the protruding member enters the first section channel” on line 15-16 of claim 38.  Recitations such as “the latch includes the pawl member” on line 2 of claim 21 render the claims indefinite because they are redundant.  Note that claim 18 already recites that the latch includes the pawl member.  Also see “the latch includes the pawl member” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cribben (US 3893261) in view of Langer et al. (US 2010/0242365).

a frame 10 comprising an upper section 16 opposite to a lower section 14 and a first side section 18 opposite to a second side section 19;
the second side section includes second side section walls (not shown), the second side section walls define a second side channel (not shown);
the first side section includes first side section walls 62 and 65 (fig. 2), the first side section walls define a first side channel (labeled below); 
the first sliding panel 24 comprising a first lower edge (not shown);
a latch 30, 41 engaged with a forward edge of the first sliding panel 24, the latch includes a central body 41 and a pawl member 30 pivotally engaged with the central body 41, the central body includes a channel (labeled below) to receive the forward edge, wherein the central body 41 includes a protruding member (labeled below) forming a leading surface (labeled below), the leading surface is entirely tapered or rounded as shown in figure 2, the leading surface of the protruding member to enter the first side channel of the first side section 18; and,
a striker 61 integrated into the first side section 18 (claim 18);
wherein the protruding member (labeled below) positions the latch 30, 41 relative to the first side section 18 when the protruding member enters the first side channel (claim 19);

wherein the latch includes the pawl member 30 having a first locking surface (labeled below) with a negative angle relative to a second locking surface (labeled below) of the striker 62 in a locked position of the latch that resists opening forces applied to the first sliding panel (claim 21);
wherein the latch includes the pawl member 30 having a first locking surface (labeled below) with a first negative angle relative to a second locking surface (labeled below) with a second negative angle of the striker in a locked position of the latch (claim 22);
wherein the latch includes a hook portion 94 that engages with an opposing side of the striker (claim 23);
wherein the latch includes the pawl member 30 having a first locking surface (labeled below) and the striker 62 includes a second locking surface (labeled below), wherein the latch includes the protruding member that enters the first side channel to align the first locking surface and the second locking surface (claim 24);
wherein the latch 30, 41 includes the protruding member that enters into the first side channel of the first side section 18 to position the latch relative to the first side section wherein the protruding member is a bull-nose (claim 25);
wherein the striker is integral to the first side section (claims 26 and 27);
wherein the central body 41 and the pawl member 30 cover most of the forward edge of the first sliding panel (claim 28);

wherein the central body 41 comprises the protruding member (labeled below) opposite of to the channel of the central body (claim 30);
wherein the pawl member 30 is biased toward a closed position by a spring member 89 (claim 31);
wherein the pawl member 30 incudes a first sloped end (not numbered, but shown in figure 2), and the striker 62 includes a second sloped end (not numbered, but shown in figure 2), and the first sloped end is configured to move against the second sloped end when the first sliding panel is moved toward a closed position (claim 32);
wherein the first sliding panel 24 is configured to slide to a closed position, wherein the latch comprises the central body 41 and the pawl member 30 pivotally engaged with the central body, wherein the pawl member includes a first sloped end (not numbered, but shown in figure 2), and the striker 62 includes a second sloped end (not numbered, but shown in figure 2), and the first sloped end is configured to move against the second sloped end when the sliding panel is moved to the closed position (claim 33);
the first sliding panel 24 is configured to slide to a closed position, wherein the latch engages with the striker to maintain the first sliding panel in the closed position (claim 34).
Cribben is silent concerning a second sliding panel, the lower section of the frame defining a first channel and a second channel.

wherein the first 23 and second 24 sliding panels are configured to open and close an opening of the frame by sliding the first and second sliding panels relative to the frame (claim 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Cribben with a second sliding panel and first and second channels in the lower section of the frame to enable a user to select which side of the frame to open and to ensure the proper movement of the first and second panels as they move between opened and closed positions, respectively.
The limitations of the frame sections being extrusions have been treated as a product by process limitations and, as such, is anticipated by the product as set forth above.
With respect to claim 35, an additional latch 30, 41 would be provided for the second sliding panel when Cribben is modified by the teachings of Langer et al.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Cribben in view of Langer et al. as applied to claims 18-38 above, and further in view of Miller (US .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the protruding member Cribben, as modified above, with a length such that the protruding member extends farther from the central body than a latching end of the pawl member, as taught by Miller, to provide a better seal between the first sliding panel and the first side section.

    PNG
    media_image1.png
    787
    1229
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.

Regarding the applicant’s arguments concerning claim 11, the examiner respectfully disagrees.  The central body 41 and the pawl member 30 of Cribben cover most of the forward edge of the first sliding panel.  The fact that the latch 30 of Cribben does not cover most of the forward edge of the first sliding panel is not persuasive because claim 11 does not require the latch 30 of Cribben to cover most of the forward edge of the first sliding panel.  Rather, claim 11 requires that the latch 30 and the central body 41 of Cribben to cover most of the forward edge of the first sliding panel.  As shown in figure 1, the latch 30 and the central body 41 meet the limitations of claim 11.
	The applicant’s comments concerning claim 39 are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS NOT MADE FINAL.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634